                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA



ROBERT WASHINGTON,                                  )
                                                    )
                Plaintiff,                          )    Civil Action No. 18-1008
                                                    )
           v.                                       )
                                                    )    District Judge Nora Barry Fischer
                                                    )    Magistrate Judge Maureen P. Kelly
MURPHY, SUPERINTENDENT ROBERT                       )
GILMORE, KERI MOORE and TRACY                       )
SHAWLEY,                                            )
                                                    )
                Defendants.                         )

                                  MEMORANDUM ORDER

       This matter comes before the Court on pro se Plaintiff Robert Washington’s Objections

(Docket No. 11) to the Report & Recommendation (“R&R”) of Magistrate Judge Maureen P. Kelly

entered on October 17, 2018. (Docket No. 10). The R&R recommends dismissing Plaintiff’s

Complaint (Docket No. 7) pre-service pursuant to the screening provisions of the Prison Litigation

Reform Act for failure to state a claim upon which relief can be granted. Service of the R&R was

made on Plaintiff by mail and he was informed that any objections to same were due by November

5, 2018.

       On November 6, 2018, the Court received Plaintiff’s “Objections and Amends” to the

R&R, in which Plaintiff attempts to amend the Complaint and argues that it should not be

dismissed. In resolving a party’s objections, the Court conducts a de novo review of any part of

the R&R that has been properly objected to. Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1). The

Court may accept, reject, or modify the recommended disposition, as well as receive further

evidence or return the matter to the magistrate judge with instructions. Id. Upon careful de novo

review of the Complaint, the R&R and Plaintiff’s Objections, the Court concludes that the


                                                1
Objections do not undermine the R&R’s recommended disposition. Accordingly, the Court enters

the following Order:

       AND NOW, this 7th day of November, 2018,

       IT IS HEREBY ORDERED that Plaintiff’s Objections to the R&R (Docket No. 11) are

OVERRULED, and the R&R (Docket No. 10) is ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s Complaint (Docket No. 7) is DISMISSED for

the reasons set forth in the R&R.

       IT IS FURTHER ORDERED that the Clerk of Court shall mark this case CLOSED.

                                                        /s/ Nora Barry Fischer
                                                        Nora Barry Fischer
                                                        United States District Judge




cc:    Robert Washington
       GJ 2069
       SCI Greene
       175 Progress Dr.
       Waynesburg, PA 15370




                                             2
